This is a suit by a tenant against her landlord for damages for physical injuries alleged to have been sustained as a result of a fall said to have been caused by a defective step. The damages asked amount to $3,120.50.
From a judgment denying plaintiff's claim, she has appealed.
The case turns upon a question of fact. The evidence convinces us that plaintiff fell and injured herself, though not to the extent claimed, for we believe her injuries are grossly exaggerated in her petition. There is, however, no doubt in our minds that she was injured by a fall while a tenant of the defendant and on the leased premises. There is, however, no satisfactory proof of her fall being due to the defective condition of the leased premises. Her testimony is most unsatisfactory and it stands alone so far as the manner in which the accident happened, is concerned, for while there are other witnesses who testify concerning the aftermath of the fall, no witness saw the occurrence. Plaintiff, at first, attributed her fall to the defective condition of the kitchen steps which were proven to have been in good condition and later to the bathroom steps which were broken. An agent of the defendant testified that she told him she had slipped on the steps.
She claims to have been bedridden for six weeks after the accident while her physician testified that, though incapacitated, she was not confined to her bed. Harry Karstendiek testified that during the six weeks she claimed to have been bedridden, he had often called on her and that she was frequently out of bed and, on one occasion, out of the house.
On the whole, the case from plaintiff's standpoint has not been proven with legal certainty. It is a case peculiarly within the familiar rule concerning the effect to be given a judgment by a trial court based upon a question of fact.
For the reasons assigned, the judgment appealed from is affirmed.
  Affirmed. *Page 787